PER CURIAM.
By petition for certiorari we are requested to review an order of the Florida Industrial Commission affirming an order previously entered by a deputy commissioner.
Our consideration of the record and briefs of counsel, after waiver of oral argument, leads us to the conclusion that the order of the Full Commission is without error. Certiorari is denied.
The petition for attorney’s fees filed by Petitioner Moses Davis is also denied.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.